IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                  No. 95-50619
                                  No. 95-50659
                                Summary Calendar



      UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

             versus


      ROBERT JESSE SMALLWOOD,

                                                   Defendant-Appellant.




          Appeal from the United States District Court for the
                        Western District of Texas
                      (SA-95-CA-0167 & SA-89-CR-301)


                        September 25,1996
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.*

PER CURIAM:

      Robert Jesse Smallwood appeals from the district court’s

denial of his motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255.           Smallwood argues that the district

court followed improper procedure in denying his motion by shifting

to   him    the   burden   of   proof   on   the   prejudice   prong   of   his

      *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
ineffective assistance of counsel claims and that he was entitled

to an evidentiary hearing on the issue.      We have reviewed the

record and find no reversible error.   The district court properly

analyzed Smallwood’s claim. Accordingly, we affirm essentially for

the reasons adopted by the district court.     See United States v.

Smallwood, No. SA-95-CA-0167 (W.D. Tex. July 27, 1995); see also

United States v. Smallwood, No. SA-95-CV-0166 (W.D. Tex. Aug. 7,

1995).   Smallwood was not entitled to an evidentiary hearing.   See

United States v. Acklen, 47 F.3d 739, 743 (5th Cir. 1995); United

States v. Auten, 632 F.2d 478, 480 (5th Cir. 1980).       Smallwood

abandons on appeal, by failing to brief the issue, his substantive

claims of ineffective assistance of counsel.    Brinkmann v. Abner,

813 F.2d 744, 748 (5th Cir. 1987); see Fed. R. App. P. 28(a)(6).



                                                    AFFIRMED




                                 2